Citation Nr: 0533981	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  01-08 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stab wound of the left anterior chest, based on an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1956, and from May 1957 to July 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2000, the Board granted service connection for 
residuals of a stab wound to the chest.  In a rating action 
dated in June 2000, the RO assigned a noncompensable 
disability evaluation for the disability, effective August 6, 
1992.  The veteran disagreed with the assignment of the non-
compensable rating, and appealed.  Because he has disagreed 
with the initial rating assigned for the residuals of a stab 
wound of the left anterior chest, the Board previously 
recharacterized the issue as it appears on the cover of this 
remand.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
During the course of this appeal, in October 2000, the RO 
increased the rating for residuals of a stab wound to the 
left anterior chest, scar, to 10 percent, effective August 6, 
1992.  The veteran is presumed to seek the maximum available 
benefit for a disability, and as a higher evaluation may be 
available for the disability, his claim for a higher 
evaluation remains viable on appeal.  

In November 2003, the veteran had a hearing before the 
undersigned Board member at Central Office in Washington, 
D.C.  38 U.S.C.A. § 7107(c) (West 2002).  At that hearing the 
veteran asserted an informal claim for an increased rating 
for his service-connected post-traumatic stress disorder.  
During the course of this appeal, he has submitted statements 
to the effect that his should be granted service connection 
for head, back, and leg, and eye injuries and for residuals 
of a scar of the left cheek and left forearm.  These matters 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's residuals of a stab wound of the left 
anterior chest is stable, superficial, causes no limitation 
of motion, and does not cover an area exceeding 144 square 
inches.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a stab 
wound of the left anterior chest is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1992) (effective prior to 
August 30, 2002); 
38 C.F.R. §§ 4.18, 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

No specific forms are required to prosecute a claim for 
increased rating.  Consequently no VA action was required to 
provide forms.  38 U.S.C.A. § 5102 (West 2002).  VA 
furnished, and the veteran filed, the form necessary to 
prosecute a claim for service connection in August  1992.

The veteran's claim predates enactment of the VCAA.  VA 
notified the veteran by letter of August 1992 of the 
necessary evidence in his claim.  That letter and others 
dated in September and October 1992 solicited the submission 
of evidence and offered VA assistance to obtain evidence.  
The RO enclosed forms for the veteran to authorize the 
release of information to VA.  The veteran returned one of 
the forms and provided additional information.  

The Appeals Management Center (AMC) gave formal VCAA notice 
in an April 2004 letter.  The AMC informed the veteran of its 
duty to notify and to assist him in the development of his 
case.  The AMC informed the veteran of its duty to explain to 
him the information or evidence needed to grant his claims.  
The letter discussed what was required of the veteran with 
regard to the claim of a higher rating for residuals of a 
stab wound of the left anterior chest.  He was advised that 
the record must contain objective medical evidence 
demonstrating a greater level of disability than previously 
assessed in accordance with specific VA criteria for the 
particular disability.  

The AMC afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that the AMC stated specifically 
that the veteran was to submit all evidence in his possession 
and advised the veteran that it was his responsibility to 
make certain that VA received all pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing is harmless error.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With respect to its duty to assist, the Board observes that 
the RO attempted to obtain the veteran's VA outpatient 
treatment reports and offered to obtain reports of private 
treatment.  In addition, VA solicited information regarding 
where the veteran had obtained additional treatment.  The 
veteran has not identified any available treatment records 
that have not already of record.

VA examined the veteran in September 1992, December 2002 and 
May 2004 to evaluate the nature and severity of his 
disability.  In view of the foregoing, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he is not be prejudiced by the Board's 
proceeding to the merits of the claim.

Higher Initial Evaluation for Residuals of a Stab Wound of 
the Left Anterior Chest

The veteran claims that he is entitled to a higher evaluation 
for his service-connected for residuals of a stab wound of 
the left anterior chest.  

By rating decision of June 2000, service connection for 
residuals of a stab wound of the left anterior chest was 
granted and a non-compensable rating was assigned effective 
August 6, 1992.  In October 2000, the rating was increased to 
10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7804, and was made effective August 6, 1992.  

The evidence of record includes the veteran's service medical 
records, private treatment records unrelated to the chest 
scar, statements made by the veteran and by others on his 
behalf, and VA outpatient treatment records, and VA 
examinations of the scar on his chest conducted in September 
1992, December 2002, and May 2004.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  The schedule of ratings 
regarding the skin are found at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7819.  The veteran's chest scar has been 
rated as 10 percent disabling under DC 7804 from the date his 
grant of service connection was effective.  

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for scars.  When the law or 
regulation changes during the pendency of a claim, but before 
the judicial appeal process has been concluded, the Board 
must consider all versions.  However, the criteria applicable 
to scars are essentially unchanged.  Moreover, the March 2005 
supplemental statement of the case indicates that the RO has 
considered both the old and new regulations in making its 
determination.  The Board finds that its consideration of 
both the new and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (1992).  Under DC 7805 
(1992), the scar is rated on the limitation of function of 
the part affected.  

Under the new criteria, effective August 30, 2002, a 10 
percent disability evaluation is warranted for scars, other 
than head, face or neck, that are superficial and that do not 
cause limited motion, covering an area or areas of 144 square 
inches or greater, or for scars that are superficial and 
unstable, or for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7804 (2005).  Under DC 7805 (2005), the scar is 
rated on the limitation of function of the affected part.  

If the Board finds that two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Upon VA examination in September 1992, the veteran complained 
of chest discomfort.  The wound was described as well healed.  
X-ray of the chest revealed no significant abnormality.  VA 
records document chronic left chest pain in April 1994.  When 
the chest scar was looked at by a VA examiner in December 
2002, the veteran reported his scar was constantly tender to 
touch and sore.  Inspection showed it to be a well-healed 
circular 3-centimeter flat, nontender scar on the left side 
of the chest with no muscle involvement and no tendon damage 
or involvement.  His scar was re-examined by VA in May 2004.  
At that time the veteran reported itching, pain, and 
tenderness in the scar relieved by narcotics.  The examiner 
reported it was a 3 centimeter linear hypo-pigmented, 
atrophic plaque that was 0.2 centimeters wide scar.  There 
was no adherence to the skin and it was definitely depressed.  
The scar was superficial with no keloid, edema, or 
inflammation.  

The Board notes that 10 percent is the maximum schedular 
rating available under Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002) and under Diagnostic 
Codes 7802, 7803, and 7804 (effective beginning August 30, 
2002). Consequently, an evaluation in excess of 10 percent is 
not available under any of these provisions.  

Under the old and new criteria of DC 7805, scars may also be 
rated on limitation of function of the part they affect which 
in this case is the chest.  None of the evidence of record 
shows any limitation of chest function attributable to the 
chest.  Accordingly, this diagnostic code is not for 
application under either the old or new version.   

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  No higher 
ratings are provided for the kind of scaring the veteran has 
and there is no evidence that the deeper structures of the 
chest are impaired.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
his service-connected residuals of a stab wound of the left 
anterior chest.

The veteran does not argue that his service-connected 
residuals of a stab wound of the left anterior chest has an 
adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2005).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

An initial rating in excess of 10 percent for residuals of a 
stab wound of the left anterior chest is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


